Citation Nr: 9924816	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-49 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits, to include 
on an extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(2) (1998).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had honorable active service from October 1967 to 
July 1969.  He also had active service from July 1969 to 
April 1972, which was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1996 rating decision of 
the Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to a permanent and 
total disability rating for nonservice-connected disability 
pension benefits.

In May 1998, the Board remanded this matter to the RO for 
further development, to include obtaining additional service 
medical records, obtaining additional VA and private 
treatment records, and affording the veteran VA examinations.  


FINDINGS OF FACT

1.  The veteran was born in May 1943.  He has reported that 
he has a high school education and he also reported that he 
received F's in high school and was kicked out of the tenth 
grade due to truancy.  He is currently unemployed and 
receives Supplemental Security Income.  

2.  The veteran's nonservice-connected disabilities include 
dysthymic disorder which is rated as 30 percent disabling; 
possible palindromic rheumatism of multiple joints which is 
rated as 20 percent disabling; hypertension which is rated as 
10 percent disabling; a right wrist disorder which is 10 
percent disabling; and varicose veins which are rated as zero 
percent disabling.  The combined evaluation is 60 percent.  

3.  The evidence shows that the veteran also has a history of 
chronic alcohol abuse. 

4.  The veteran's dysthymic disorder is manifested by no more 
than definite social and industrial impairment under the pre-
November 7, 1996 rating criteria. 

5.  Under the current rating criteria, the veteran's 
dysthymic disorder results in no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

6.  The veteran's multiple joint symptoms diagnosed as 
possible palindromic rheumatism are manifested by slight left 
wrist limitation of motion; essentially normal current 
examination findings of all joints other than the wrists with 
normal range of motion and no swelling, tenderness, or 
crepitus; and complaints of migrating joint pain, swelling, 
redness, and stiffness.  There is no well-established 
diagnosis of rheumatoid arthritis. 

7.  The veteran's right wrist disability is manifested by 
limited motion and X-ray findings of arthritis.  

8.  The veteran's hypertension is currently manifested by 
diastolic pressure predominantly below 110 and systolic 
pressure predominantly below 200.  

9.  The veteran's bilateral below the knee varicose veins are 
currently swollen, tortuous, and asymptomatic.  

10.  The veteran's combined disability rating fur pension 
purposes is 60 percent.

11.  The veteran's permanent disabilities do not preclude him 
from engaging in substantially gainful employment, consistent 
with his age, education, and occupational history.

12.  The veteran's permanent disabilities are not productive 
of total disability in that they are not of sufficient 
severity to render the average person unable to follow 
substantially gainful employment.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel and medical records show that 
he was born in May 1943 and that he is right handed.  He was 
treated for a right small finger laceration.  He received 
heat treatment to the left chest and shoulder at which time 
X-rays were negative and there was no diagnosis.  November 
and December 1971 treatment records show that he complained 
of right arm, biceps, and thigh muscle pain; shoulder, elbow, 
and left wrist pain; and left wrist swelling.  He was 
hospitalized and the diagnosis was arthralgias, etiology 
undetermined, and tenosynovitis, left wrist, dorsum, etiology 
undetermined.  There were no objective signs of arthritis.  A 
January 1972 record includes the diagnosis of left ankle 
arthritis of undetermined etiology.  At the April 1972 
discharge examination, the veteran reported that his present 
state of health was excellent and the only reported defect 
was bilateral high frequency sensorineural hearing loss.  The 
examiner noted that he had been treated for arthralgia and 
tenosynovitis of the left wrist, etiology undetermined, and 
that he had no current symptoms.  

In his November 1995 claim, the veteran reported that he was 
born in May 1943, that he had completed high school, that he 
last worked in 1988 as a mechanic for 
U-Haul, that he was not currently employed, and that he 
received Supplemental Security Income.  

In December 1995, the RO received October 1989 and December 
1994 treatment records from Dr. W. Dire which show treatment 
for acute pharyngitis, bronchitis, and serous otitis media in 
October 1989.  Blood pressure was 156/88 and the lungs were 
clear.  In December 1994, he complained of left shoulder pain 
and examination revealed mild high blood pressure, left 
shoulder tenderness, clear lungs, and osteoarthritic changes 
in the hands.  Blood pressure was 140/100.  It was noted that 
he took no medications.  The diagnosis was acute bursitis, 
left shoulder; systemic arthritis, probably osteoarthritis; 
and essential hypertension, neglected.  

In December 1995, the RO received treatment records from Dr. 
F. Haller dated from July to August 1995.  These records show 
that the veteran was treated for injuries incurred in a 
fight, including epistaxis, periorbital edema and ecchymosis, 
left supraorbital abscess, and facial contusions.  It was 
also noted that he had fractured his nose.  He also 
complained of joint swelling, redness, stiffness, and pain 
which migrated and affected both wrists, knees, ankles, and 
feet.  Dr. Haller reported that the veteran had undergone 
recent right wrist carpal tunnel release and that there was 
marked erythema and swelling in the right wrist and hand.  
There was no effusion in either knee, the left wrist and hand 
were normal, and there was good motion of shoulders and 
elbows.  He had no skin rashes.  He exhibited no gross motor 
or sensory deficits and he denied paresthesia and paralysis.  
Dr. Haller's records also show that the veteran denied any 
depression, anxiety, unusual stress, or history of mental 
illness.  Dr. Haller reported that the lungs were clear 
without rales, rhonchi, or wheezes and that the veteran 
denied cough, wheezes, and dyspnea.  Chest X-rays were normal 
with expanded and clear lungs.  Systolic blood pressure 
ranged from 114 to 154 and diastolic blood pressure ranged 
from 76 to 115.  The impressions included apparent 
inflammatory arthritis and possible acute rheumatoid 
arthritis.

Also in December 1995, the RO received August 1995 records 
from Dr. J. Giesen which show that the veteran was treated 
for right wrist complaints and that he underwent right carpal 
tunnel release and synovectomy.  The postoperative diagnosis 
was postoperative inflammatory synovitis with carpal tunnel 
syndrome.  Later in August 1995, it was noted that he had 
decreased sensation in the median nerve distribution. 

At the February 1996 VA general medical examination, the 
veteran reported that he had had joint symptoms with swelling 
of the wrists, knees, and feet "at times."  Examination 
showed that the veteran was well-developed and that carriage, 
posture, and gait were normal.  Examination of the skin, 
head, face, neck, nose, sinuses, mouth, throat, ears, eyes, 
abdomen, endocrine system, and heart were essentially normal.  
Blood pressure was 130/80.  The examiner reported that there 
were varicose veins in both lower extremities from below the 
knee down, that there was no associated edema or ulceration, 
and that good pedal pulses were present.  Lungs were clear to 
percussion and auscultation.  The examiner stated that there 
were well-healed scars in the right carpal tunnel area and 
that Phalen and Tinel tests were negative.  There was slight 
swelling of the right wrist.  Examination of the knees 
revealed no swelling, bilateral flexion from zero to 120 
degrees, negative McMurray and Lachman signs, and firm medial 
and lateral collateral ligaments.  Neurologic examination was 
essentially normal.  Psychiatric and personality evaluation 
was not remarkable.  The diagnosis was status post carpal 
tunnel surgery with satisfactory results and no muscle 
atrophy in the hand or wrist and arthritis, recurrent, wrists 
and knees, some current swelling of the right wrist.  Left 
wrist and bilateral knee X-rays were negative.  

The record also includes August to October 1996 treatment 
records from Dr. C. Wiesenhutter and Dr. B. Swasand which 
show that the veteran was trained as a mechanic, that he was 
an alcoholic, and that he was on Supplemental Security 
Income.  It was noted that his sister stated that she felt 
that the veteran's alcoholism might be secondary to self 
medication and arthritic pain.  The veteran was very vague 
and unable to report the amount of alcohol that he drank in a 
week although he stated that he felt that this was somewhere 
from six to 12 beers a week.  He reported that he had long-
standing arthritis that moved from joint to joint, often 
involved the hands and elbows, and sometimes rendered him 
unable to lift or grasp items.  He also complained of 
arthritis pain in his right knee and right wrist with right 
wrist swelling and a history of chronic pain.  It was noted 
that he had had carpal tunnel release, that he had had 
migratory polyarthritis of unknown etiology for 20-30 years, 
that he had questionable rheumatoid arthritis, and that 
rheumatoid factor, sed rate, and uric acid were within normal 
limits.  One record shows that examination of the extremities 
revealed normal range of motion and no swelling, tenderness, 
or crepitus.  Additional examination findings included normal 
right knee, normal left wrist, and right wrist swelling, 
erythema, and effusion with normal range of motion and no 
crepitus.  Systolic blood pressure ranged from 136 to 160 and 
diastolic blood pressure ranged from 80 to 106.  In September 
1996, it was noted that he had elevated blood pressure.  
Lungs were clear to auscultation.  The impressions and 
diagnoses included alcoholism, questionable arthritis, right 
wrist arthritis, and migratory polyarthritis.  It was noted 
that the veteran wanted a disability hunting and fishing 
license and that Dr. Swasand did not believe that he had any 
current physical restrictions which would call for that 
benefit.  

The records from Drs. Wiesenhutter and Swasand include a 
September 1996 report of X-rays of the knees, which showed 
maintained joint space, discrete osteophytes in the 
intercondylar eminence of the tibia, normal bone density, and 
no evidence of effusion in the joint or focal active bony 
abnormality.  The impression was mild osteoarthritic changes 
of the knees.  September 1996 X-rays of the wrists revealed 
evidence of discrete cystic-like areas of bone resorption 
involving the carpal bones, mild asymmetrical narrowing of 
the radial carpal joint space, and no evidence of focal 
erosions or soft tissue abnormality.  The impression was mild 
osteoarthritic disease of the radiocarpal and intercarpal 
joints.

An October 1996 progress record from Dr. Wiesenhutter shows 
that the veteran complained of intermittent joint pain, that 
he had had bouts of painful swelling primarily in his wrists 
and knees for the past 15 years, that this occasionally 
involved his elbows, and that this occurred approximately 
once a month and lasted from one to three days and then 
resolved completely.  Under social history it was noted 
"Disabled.  Cuts his own wood."  Examination of the skin, 
eyes, heart, lungs, and abdomen was essentially normal.  
Evaluation of the extremities showed "scattered mild 
degenerative changes" and a fairly swollen left olecranon 
bursal sac.  Dr. Wiesenhutter reported that there were no X-
rays but that X-ray reports showed mild osteoarthritis of the 
knees and mild arthritic change of the wrists.  The 
impression was palindromic rheumatism, rule out gout, and 
rule out seronegative spondyloarthropathy, although the 
fairly consistent duration of one to three days of attack 
would go against that.  It was noted that the veteran's 
attacks were infrequent enough that symptomatic management 
was appropriate.  Dr. Wiesenhutter stated that palindromic 
rheumatism evolves to rheumatoid arthritis about one-third of 
the time, continues to be palindromic one-third of the time, 
and can resolve or burn out in about one third of the cases.  
The left olecranon bursal sac was aspirated.  This initially 
showed a staphylococcus; however, Dr. Wiesenhutter was 
certain that this was a contaminant.  

In a September 1996 statement, the veteran's sister asserted 
that the veteran's reoccurring arthritis prevented him from 
using tools that were needed in his trade of "heavy duty 
mechanic."  She reported that she had seen the veteran 
unable to shuffle a deck of cards.  She also stated that the 
veteran's use of alcohol had not been much of a problem for 
the past six months and that he had only needed police 
intervention twice.  She contended that the veteran used 
alcohol to self medicate his pain and depression.  She 
believed that the veteran had a nervous or mental condition; 
that he was unable to watch war movies without becoming 
upset; that he could not handle being around a large number 
of people, that he paced continually and was unable to stay 
still or relax, and that he had speech impairment.  She 
reported that he became very frustrated when he could not get 
his ideas across, that he got very aggressive when he is 
drinking, and that he was very quiet when he was sober.  She 
also stated that she believed that the veteran did not finish 
grade school.  

In May 1998, the RO requested that the Spokane, Washington VA 
Medical Center provide all of the veteran's treatment 
records, including special arthritis studies done in 
approximately 1993.  In June 1998, the RO received December 
1991 to February 1992 and February 1996 records from that 
facility which show only that the veteran failed to report 
for five scheduled appointments.  

At the November 1998 VA examination for mental disorders, the 
examiner noted that the veteran frequently responded "I 
don't know" and that he was less than optimally or minimally 
cooperative.  The veteran reported that he received F's in 
high school and that he was kicked out of the 10th grade for 
truancy.  He reported that he had had one marriage which 
ended in divorce in 1972, that he had four children with whom 
he had no contact, and that he had contact with siblings whom 
he saw approximately once a month.  He stated that he lived 
with his sister and occasionally gave her rent.  He reported 
that he had no friends, that he went fishing by himself, and 
that he occasionally walked the dog.  The veteran indicated 
that, when he got paid, he spent the money on alcohol, 
clothes, and cigarettes.  He reported that he had income from 
"odd jobs" which included shoveling snow and mowing lawns.  
He stated that his last regular employment was as a mechanic 
for U-Haul Corporation and that this job ended when the 
company bought all new trucks and a mechanic was not needed.  
He stated that he consumed six to twelve beers weekly and 
that he had been charged with driving while intoxicated and 
driving under the influence several times.  The examiner 
noted that the veteran did not have a driver's license, which 
was presumed to be secondary to his history of driving while 
intoxicated.  The veteran reported that, other than being 
referred to a psychologist in jail for some kind of test, he 
had had no psychiatric treatment.  He denied taking any 
prescription medication.  

The veteran was on time for the examination, was 
appropriately groomed and dressed, and denied any difficulty 
providing his own personal care.  He stated that he was 
rather restless and nervous but was rather vague in his 
response to questions designed to more clearly illuminate his 
symptoms.  Speech was spontaneous and without pressure and no 
receptive or expressive aphasia was noted.  Affect was 
generally neutral.  He reported that he frequently woke up 
with nightmares and that there were occasions when he felt he 
was back in Vietnam.  He reported having thoughts of an 
accident in which his then girlfriend and her daughter were 
killed.  He denied hallucinations.  Thought content revealed 
no specific delusions or obsessions and there was no 
loosening of association or flight of ideas.  He was able to 
remember three words immediately on presentation but only one 
after ten minutes; was able to recall four numbers in the 
correct order and four numbers in the reverse order; was able 
to spell world forward but made numerous errors when trying 
to spell it backwards; and was able to follow a simple three 
stage command without difficulty.  He was unable to copy a 
simple geometric shape but his effort was rather minimal.  He 
was apparently unable to solve simple arithmetic problems 
including serial sevens subtraction but he successfully 
performed serial three addition through 13. 

The examiner noted that effort on psychiatric testing was 
poor and that test results were inconsistent with the 
veteran's reports during the interview.  The veteran's 
responses to items of the Minnesota Multiphasic Personality 
Inventory produced a validity scale indicating that he was 
either experiencing acute and quite severe psychological 
disturbances or was consciously exaggerating or malingering 
for secondary gain.  The impression included dysthymia, 
chronic alcohol abuse, and malingering.  It was also noted 
that he had a history of rather antisocial characteristics 
and that he did not appear to have service-related PTSD.  The 
Global Assessment of Functioning (GAF) score was noted to be 
65 without alcohol and 55 with alcohol.  The examiner stated 
that the majority of the veteran's difficulty appeared to be 
due to alcohol consumption and that the "[e]xpectation is if 
he stops drinking he can be gainfully employed and his 
depression which is rather mild will be reduced."  

At the November 1998 VA general medical examination, the 
veteran reported that he was not currently taking any 
medication and had not been on medication for the last 10 
years.  He stated that he exercised by walking daily.  He 
reported that his varicose veins just "pop out" but denied 
problems with them, stating they were just there.  The 
examiner noted that the veteran was well developed.  On 
examination the eyes, nose, head, mouth, throat, neck, 
abdomen, genitourinary system, prostate, and back were 
essentially normal.  Hearing acuity was normal to whispered 
voice.  There was normal range of motion of the major joints 
of the upper and lower extremities, muscle strength was 5/5 
throughout, grasping was equal with good release bilaterally, 
and there was no pretibial or pedal edema.  Neurological 
examination was normal and vibratory sensation was within 
normal limits throughout.  Gait was symmetric without a limp 
and there was no atrophy, fasciculation, or tremor.  

Evaluation of the respiratory system showed normal findings 
and oxygen saturation by pulse oximetry was 97 percent on 
room air.  Examination of the cardiovascular system showed 
that the heart had regular rhythm and rate without murmurs, 
gallops or rubs, and normal S1 and S2.  Lying blood pressure 
was 189/103, sitting blood pressure was 152/90, and standing 
blood pressure was 151/99.  Pulses were 2+ and symmetric down 
to the dorsalis pedis bilaterally and there were no bruits 
appreciated over the carotids, abdominal, or femoral 
arteries.  The examiner reported that there were swollen, 
tortuous varicose veins bilaterally of the distal 
extremities.  There was a 10 by 17 centimeter area of lighter 
pigmented skin just distal to the umbilicus.  The remainder 
of the skin was normal with the exception of a left forearm 
tattoo.  The diagnoses included hypertension, mild, and 
varicose veins, bilaterally, distal extremities.  The 
examiner noted that a November 1998 chest X-ray revealed no 
focal air space disease, pneumothorax, or effusion; a linear 
opacity in the right base which was unchanged since August 
1991; stable cardiomediastinal silhouette; and mild 
flattening of the hemidiaphragms.  Chest X-rays showed a 
linear opacity, right base, unchanged since 1991 and 
compatible with scar, and probable obstructive airway 
disease.  A November 1998 electrocardiogram report showed 
sinus bradycardia and was otherwise normal.

At the April 1999 VA examination for joints, the veteran 
reported that he had a history of periodic swelling in the 
joints with pain in the wrists, fingers, knees, and ankles.  
He stated that his symptoms were sometimes worse with 
swelling, stiffness, and soreness in the hands and wrists 
when he did yard work, heavy lifting, cut wood, and was in 
dampness.  He reported that he sometimes had morning 
stiffness in the lower extremity joints with lasted for 30 to 
45 minutes.  He stated that he fractured an ankle in 1975 (he 
thought it was the right ankle).  The examiner noted that 
diagnoses had been nonspecific to date, that various 
diagnoses had been considered but none were absolutely 
definite, and that the diagnoses considered had included 
gout, palindromic rheumatism, and rheumatoid arthritis.  It 
was noted that the veteran worked as a mechanic until 10 
years earlier when he was laid off while working for U-Haul.  
The veteran reported that, if he now tried to do mechanic 
type work, his wrists and hands swelled; that the symptoms 
might occur at any time with use, and that the symptoms 
occurred about every two weeks to two months in any case.  He 
stated that he sometimes had erythema and swelling in the 
knees, ankles, and wrists but not elsewhere.  He reported 
that he had greatly decreased his alcohol consumption two 
years earlier and currently drank zero to three beers a week.  
He also stated that he currently lived with a girlfriend.

Examination revealed no edema; minor varicose veins below the 
knees, normal pedal pulses, no vascular bruits, no evidence 
of sclerodactyly or Raynaud's, no rash, and no signs of 
vasculitis.  Blood pressure was 159/97.  The lungs were clear 
to auscultation and percussion.  Examination of head, eyes, 
ears, nose, and throat was unremarkable.  Examination of all 
joints other than the wrists showed that they all had full, 
free, normal range of motion without pain, erythema, 
effusion, crepitus, or soft tissue thickening.  Range of 
motion of the right wrist was extension to 54 degrees and 
flexion to 75 degrees.  Left wrist extension was to 60 
degrees and flexion was to 75 degrees.  Radial and ulnar 
motion of the wrists was normal.  The examiner noted that the 
range of motion of both wrists were near within the range of 
normal except that right wrist extension was limited by about 
15 degrees.  There was no tenderness over the wrists, no soft 
tissue swelling, no heat, and no erythema.  He had minimal 
cock-up toe deformity, minimal proximal interphalangeal joint 
flexion deformity of the right little finger, and an old 
laceration injury to the tip of the left middle finger.  

Blood tests showed that rheumatoid factor was negative, uric 
acid was within normal limits, and sedimentation rate was 
normal.  The examiner reported the X-rays of the fingers, 
including the metacarpophalangeal, proximal interphalangeal, 
and distal interphalangeal joints, were negative.  The wrists 
showed joint space loss at the right lunate capitate joint.  
The examiner noted that the X-ray report stated a possible 
coalition of the scaphotrapezial joint bilaterally, but that 
he (the April 1999 examiner) disagreed and thought that these 
were normal as this appearance was seen on only one film.  It 
was noted that X-rays of the feet were normal except for 
"the most minimal, tiny spurs at the insertion of the 
Achilles tendon and plantar fascial insertions."  The ankles 
were normal with the exception of a calcification of the left 
tibiofibular interosseous ligament, reported to be of no 
significance.  X-rays of the knees were negative except for a 
couple of small calcified loose bodies or fabella, of no 
clinical significance.  

The diagnostic impression was intermittent arthritis syndrome 
by description which has been observed by several physicians, 
but not by this physician.  The examiner stated that there 
were no constant, ongoing functional abnormalities with the 
exception of the lack of full extension (dorsiflexion) of the 
right wrist and the associated abnormality on X-ray of the 
right lunate capitate joint.  The examiner commented that 
"[t]he possible diagnosis of palindromic rheumatism has been 
raised and I will raise it again as the most likely 
diagnosable entity as this syndrome fits no other.  It does 
not fit intermittent hydrarthrosis which runs a more regular 
course and does not fit rheumatoid arthritis because of its 
long-standing intermittency without any serious 
deformities."  The examiner stated that there was a little 
osteoarthritis deformity or loss of cartilage at the right 
lunatocapitate joint and that no other X-ray or lab 
abnormalities were found.  

Pertinent Law and Regulations

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Pension benefits are payable to veterans who have served in 
the active service for ninety days or more during a period of 
war and who are permanently and totally disabled from 
nonservice-connected disability not the result of willful 
misconduct.  38 U.S.C.A. § 1521.  A veteran shall be 
considered to be permanently and totally disabled if (1) he 
has any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation (only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person), (2) he is unemployable as a result of 
disability reasonably certain to continue through out his 
life, or (3) he has any disease or disorder determined to be 
of such a nature or extent as to justify a determination that 
the veteran is permanently and totally disabled.  38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.342.

A finding of total disability is warranted where the person 
experiences any disability which is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502 (West 1991).  The 
"average person" standard is implemented by VA regulations, 
including 38 C.F.R. § 3.340(a), and § 4.15, which also adds 
that the total rating is based primarily upon the average 
impairment in earning capacity, i.e., the economic or 
industrial handicap which must be overcome.  The average 
person standard requires rating, and then combining, each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  Under this analysis each of 
the veteran's disabilities are rated under the applicable 
Ratings Schedule diagnostic code.  The ratings then are 
combined and if the combined schedular evaluation of 100 
percent is permanent and total then disability pension may be 
granted.  See 38 C.F.R. §§ 3.340, 4.15 (1998); See also 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

Additionally, a veteran who suffers the permanent loss of the 
use of both hands or both feet, or of one hand and one foot, 
or the sight in both eyes, or becomes permanently helpless or 
permanently bedridden, will be considered permanently and 
totally disabled for pension purposes.  38 C.F.R. § 4.15.  
Permanent total disability evaluations for pension purposes 
will also be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary or familial condition, as well as for disabilities 
that require indefinite periods of hospitalization.  38 
C.F.R. § 3.342(b).

Where a veteran is unemployable as a result of disability 
reasonably certain to continue throughout his life, VA 
regulations provide that total disability ratings may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of disability, provided that, in pertinent part, 
if there is only one such disability, the disability shall be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a).  A veteran who is 
considered permanently and totally disabled under these 
criteria warrants a 100 percent schedular evaluation for 
pension purposes.  38 C.F.R. §§ 4.16, 4.17.

Where the aforementioned percentage requirements are not met 
and, in the judgment of the rating agency, the veteran's 
disabilities render him unemployable, the rating board shall 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  A disorder unlisted in the rating schedule may 
be evaluated under a listing for a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Analysis

The record shows that the veteran served on active duty for a 
period in excess of 90 days during the Vietnam era.  Thus, 
his entitlement to pension, aside from income and net worth 
factors, is determined by whether he is permanently and 
totally disabled as a result of his disabilities.  The 
veteran has no service-connected disabilities.  In the most 
recent May 1999 rating decision, the RO determined that the 
veteran's current principal disabilities are dysthymic 
disorder evaluated as 30 percent disabling, possible 
palindromic rheumatism of multiple joints rated as 20 percent 
disabling, hypertension rated as 10 percent disabling, post-
operative right carpal tunnel syndrome evaluated as zero 
percent disabling, varicose veins evaluated as zero percent 
disabling, and alcohol abuse which was not rated because it 
is considered misconduct.  The RO assigned a combined 
evaluation of 50 percent.  

The record includes evidence of treatment for or findings of 
disorders including right small finger laceration; old 
laceration injury to the tip of the left middle finger; acute 
pharyngitis, bronchitis, and serous otitis media; epistaxis, 
periorbital edema and ecchymosis, left supraorbital abscess, 
and facial contusion; fractured nose; an area of lighter 
pigmented skin just distal to the umbilicus; sinus 
bradycardia; minimal cock-up toe deformity; minimal flexion 
deformity of the right little finger; and old laceration 
injury to the tip of the left middle finger.  However, these 
disorders were either acute and transitory and not currently 
shown or are asymptomatic and not shown to be productive of 
current disability.  The veteran has not asserted that any 
such disorder interferes with his ability to work.  

Although the veteran's sister asserts that he has a speech 
impediment, the November 1998 VA mental disorders examination 
report shows that speech was spontaneous and without pressure 
and that no receptive or expressive aphasia was noted.  There 
is no competent medical evidence of a speech disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Although the 1972 service discharge examination report 
includes findings of bilateral high frequency sensorineural 
hearing loss, the veteran has not complained of current 
hearing loss and the November 1998 VA general medical 
examiner reported that hearing acuity was normal to whispered 
voice.  Additionally, although the November 1998 VA general 
medial examiner noted that a chest X-ray impression included 
probable obstructive airway disease, the November 1998 
examination of the respiratory system was essentially normal.  
The record includes no other evidence of obstructive 
pulmonary disease or any related symptoms or disability.  As 
there is no evidence of current disability associated with 
any hearing loss or obstructive airway disease and as the 
veteran has not complained of any such disability, these 
conditions will not be rated.  

Although the veteran's sister has asserted that his 
alcoholism is secondary to self-medication, there is no 
competent medical evidence which supports her assertions and 
she is not competent to render an opinion regarding the 
etiology of any alcoholism.  See Espiritu.  Applicable law 
and regulations provide that no compensation shall be paid 
for disability which is the result of a veteran's own willful 
misconduct, including the abuse of alcohol.  3.301(c) (1998).  
Thus, alcohol dependence is not a ratable disability for VA 
purposes, and the symptomatology associated therewith may not 
be considered in an analysis of the veteran's employability.  
38 U.S.C.A. §§ 105, 1521 (West 1991); 38 C.F.R. §§ 3.1(n), 38 
C.F.R. § 3.301 (1998) (disability pension is not payable for 
any condition due to the veteran's own willful misconduct);  
Barela v. West, 11 Vet App 280 (1998); VAOPGCPREC 11-96 
(November 1996); VAOPGCPREC 2-97 (Jan. 16, 1997); VAOPGCPREC 
2-98 (Feb 10, 1998).  Therefore, disability attributable to 
alcoholism cannot provide a basis for an award of nonservice-
connected disability pension benefits.

Thus, this appeal will focus on the veteran's primary current 
disabilities which consist of dysthymic disorder, a multiple 
joint disorder characterized as possible palindromic 
rheumatism, hypertension, a right wrist disability, and 
varicose veins.

I.  Disability Evaluations

Dysthymic Disorder

With respect to psychiatric disorders, the rating criteria 
were amended in November 1996.  The schedular criteria under 
38 C.F.R. § 4.132, Diagnostic Code 9405, in effect prior to 
November 7, 1996, provide a 70 percent evaluation for 
dysthymic disorder where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Considerable impairment has been construed to 
mean "rather large in extent or degree."  See VAOPGCPREC 9-
93 (November 9, 1993).  A 30 percent evaluation is warranted 
where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9433 (1996).  
Definite impairment has been construed to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93 (November 9, 1993).

Effective November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Code 9433, provides a 30 percent evaluation for dysthymic 
disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 
(1997).  A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  Id. 

The Board notes that July to August 1995 private treatment 
records show that the veteran denied having any depression, 
anxiety, unusual stress, or history of mental illness.  The 
February 1996 VA examiner reported that psychiatric and 
personality evaluation was not remarkable.  At the November 
1998 VA examination for mental disorders, the veteran was 
minimally cooperative and vague in his responses to 
questions.  The examiner reported that his affect was 
generally neutral.  The veteran's effort on psychiatric 
testing was also poor and test results were noted to be 
inconsistent with his reports during the interview.  The 
impression included dysthymia, chronic, alcohol abuse, and 
malingering.  The examiner reported that the majority of the 
veteran's difficulty appeared to be due to alcohol 
consumption and that it was expected that, if he stopped 
drinking, he could be gainfully employed and his depression 
which was rather mild would be reduced. 

With respect to any difficulty establishing and maintaining 
effective work and social relationships, the veteran reported 
in November 1998 that he had no friends, that his only 
marriage ended in divorce, that he had four children with 
whom he had no contact, and that he did have contact with 
siblings who he saw approximately once a month.  He stated 
that he lived with his sister, that he went fishing by 
himself, and that he occasionally went out to walk the dog.  
At an April 1999 VA examination he reported that he lived 
with his girlfriend.  He has also reported that he was laid 
off from last job as a mechanic for reasons unrelated to his 
dysthymic disorder.  He has stated that he currently works 
odd jobs.  

In the most recent May 1999 rating decision, the RO 
generously rated the veteran's dysthymic disorder as 30 
percent disabling.  Upon a review of the schedular criteria 
and clinical data, the Board finds that an evaluation in 
excess of 30 percent is not warranted under the criteria in 
effect prior to or since November 7, 1996.  The evidence of 
record does not show that the veteran has social and 
occupational impairment due to dysthymic disorder which is 
considerable or "rather large in extent or degree."  The 
Court has held that GAF scores between 55 and 60 indicate 
only "moderate difficulty in social, occupational, or school 
functioning."  See Carpenter v. Brown, 8 Vet. App. 243 
(1995).  The higher GAF score of 65 (without alcohol) 
assigned by the November 1998 examiner, therefore, shows no 
more than moderate impairment and does not show considerable 
or rather large impairment.  Additionally, the November 1998 
examiner stated that the veteran's depression was rather 
mild.  Therefore, an evaluation in excess of 30 percent, 
which is assigned for definite impairment or impairment that 
is distinct, unambiguous, and moderately large in degree, is 
not warranted under the old criteria.  

There is no evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; impairment of memory beyond that 
contemplated by the 30 percent evaluation; or disturbances of 
motivation and mood attributable to the dysthymic disorder.  
There are no findings of difficulty in understanding complex 
commands or impaired judgment or abstract thinking.  The 
November 1998 VA examiner assigned a GAF score of 65 without 
alcohol and stated that the veteran's depression was rather 
mild.  Additionally, the veteran was minimally cooperative 
during VA examination and the diagnosis included malingering.  
A review of the evidence of record does not show that the 
veteran has difficulty in establishing and maintaining 
effective work and social relationships beyond that 
contemplated by the 30 percent evaluation assigned.  Based on 
the aforementioned, the Board finds that the veteran's 
dysthymic disorder clearly warrants no more than a 30 percent 
evaluation under the new criteria for mental disorders.  

The Board notes that the representative has asserted that the 
November 1998 VA mental disorder examiner did not adequately 
comply with the Board's May 1998 remand instructions.  
However, the Board finds that the evidence of record clearly 
shows that an evaluation in excess of 30 percent is not 
warranted for dysthymic disorder and that an additional 
remand for psychiatric examination is not warranted, 
particularly in light of the veteran's lack of cooperation 
and malingering during the November 1998 VA examination for 
mental disorders.  

Right Wrist Disorder

Limitation of motion of the wrist with palmar flexion limited 
in line with the forearm warrants a 10 percent evaluation.  
Limitation of motion of the wrist with dorsiflexion less than 
15 degrees also warrants a 10 percent evaluation.  An 
evaluation in excess of 10 percent for limitation of motion 
of the wrist requires ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215 (1998).  

Degenerative and traumatic arthritis is evaluated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1998).  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, where limitation of motion is 
noncompensable under the appropriate Diagnostic Code, a 10 
percent evaluation is warranted for each major joint or group 
of minor joints affected by limitation of motion.  Where 
there is no limitation of motion, a 10 percent evaluation is 
warranted where X-ray findings indicate the involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is warranted where there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  The 10 and 20 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note 1.  

Mild incomplete paralysis, neuritis, or neuralgia of the 
major median nerve warrants a 10 percent evaluation.  
Moderate incomplete paralysis, neuritis, or neuralgia of the 
major median nerve warrants a 30 percent evaluation.  Severe 
incomplete paralysis, neuritis, or neuralgia of the major 
median nerve warrants a 50 percent evaluation.  Complete 
paralysis, neuritis, or neuralgia of the major median nerve 
warrants a 70 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715 (1998). 

The evidence shows that the veteran underwent right carpal 
tunnel release and synovectomy in August 1995.  The 
postoperative diagnosis was postoperative inflammatory 
synovitis with carpal tunnel syndrome.  After this surgery, 
he had erythema, swelling, and effusion in the right wrist 
and hand, decreased sensation in the median nerve 
distribution, and normal range of motion and without 
crepitus.  The current medical evidence shows that the 
veteran has limited motion and slight swelling of the right 
wrist, although there was no swelling at the most recent 
April 1999 VA examination.  Right wrist extension is to 54 
degrees, flexion is to 75 degrees, and radial and ulnar wrist 
motion is normal.  The April 1999 VA examiner noted that this 
was "near within the range of normal" except for the right 
wrist extension of 54 degrees which was limited by about 15 
degrees from normal.  Therefore, although there is right 
wrist limitation of motion, no more than a zero percent 
evaluation is warranted under Diagnostic Codes 5214, 5215.  

A September 1996 private wrist X-ray report includes the 
impression of mild osteoarthritic disease of the radiocarpal 
and intercarpal joints.  The April 1999 VA examiner noted 
that X-rays showed joint space loss at the right lunate 
capitate joint and that he had a little osteoarthritis 
deformity or loss of cartilage at the right lunatocapitate 
joint which may have some relation to the inability to fully 
extend the right wrist.  Therefore, as there is limitation of 
motion of the right wrist with X-ray evidence of right wrist 
arthritis, a 10 percent evaluation is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  An evaluation in 
excess of 10 percent for limitation of motion of the right 
wrist requires ankylosis which is not present. 

The veteran has complained of right wrist pain, swelling, 
stiffness, and soreness and on use and when he is in damp 
areas.  He has stated that the pain sometimes renders him 
unable to grasp things.  The representative has asserted that 
functional limitation due to pain must be considered pursuant 
to DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  However, as the veteran's right wrist 
disorder is currently evaluated as 10 percent disabling, 
which is the maximum schedular evaluation for limitation of 
motion of the wrist absent ankylosis, an evaluation in excess 
of 10 percent pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  Additionally, the November 1998 and April 1999 VA 
examiners reported that muscle strength was 5/5 throughout; 
that grasping was equal with good release bilaterally, that 
there was no atrophy, fasciculation, or tremor; that there 
was no tenderness over the right wrist, no soft tissue 
swelling, no heat, and no erythema; and that range of motion 
of all joints was without pain, erythema, effusion, crepitus 
or soft tissue thickening.  

Although the veteran had neurologic complaints following the 
August 1995 right carpal tunnel release and synovectomy, 
there are no current neurologic findings regarding the right 
wrist and neurologic examinations have been essentially 
normal.  Therefore, an evaluation based on neurological 
impairment is not warranted under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715. 

Therefore, a 10 percent evaluation and no higher is warranted 
for right wrist disability based on limitation of motion with 
X-ray evidence of arthritis.  

Multiple Joint Disorder/Possible Palindromic Rheumatism

Rheumatoid arthritis (atrophic) as an active process warrants 
a 20 percent evaluation when there are one or two 
exacerbations a year in a well-established diagnosis.  A 40 
percent rating requires symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 60 percent 
evaluation requires less than the criteria for 100 percent 
but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a less number over 
prolonged periods.  Finally, a 100 percent rating requires 
constitutional manifestations associated with active joint 
involvement totally incapacitating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (1998). 

The current evidence of record shows that the veteran has 
complained of joint swelling, redness, stiffness, and pain 
which migrates and affects the shoulders, elbows, wrists, 
hands, knees, ankles, and feet.  The medical evidence 
includes findings of left shoulder tenderness, osteoarthritic 
changes in the hands (without X-rays), bilateral knee range 
of motion from 0 to 120, scattered mild degenerative changes, 
left wrist extension to 60 degrees and flexion to 75 degrees, 
fairly swollen left olecranon bursal sac, minimal cock-up toe 
deformity, and minimal proximal interphalangeal joint flexion 
deformity of the right little finger.  All other examinations 
of the joints and extremities were normal with normal range 
of motion and no swelling, tenderness, or crepitus.  The 
diagnoses have included acute bursitis, left shoulder; 
systemic arthritis, probably osteoarthritis; apparent 
inflammatory arthritis; possible and questionable rheumatoid 
arthritis; recurrent arthritis of the wrists and knees; 
migratory polyarthritis of unknown etiology; and palindromic 
rheumatism, rule out gout, and rule out seronegative 
spondyloarthropathy.  Laboratory testing of the rheumatoid 
factor, sed rate, and uric acid have consistently been within 
normal limits.

Although there is not a well-established diagnosis of 
rheumatoid arthritis, the veteran's multiple joint disorder 
has been rated under the criteria for rheumatoid (atrophic) 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  The 
Board finds that a 20 percent evaluation and no higher is 
warranted for the veteran's multiple joint disorder which has 
most recently been described as possible palindromic 
rheumatism.  The evidence does not show symptom combinations 
productive of definite impairment of health which are 
objectively supported by examination findings.  Additionally, 
there is no evidence of weight loss and anemia productive of 
severe impairment of health or of constitutional 
manifestations associated with active joint involvement which 
are totally incapacitating.  

The Board recognizes that the veteran has asserted that his 
joint pain sometimes renders him unable to lift or grasp 
items and that his symptoms are sometimes worse with 
swelling, stiffness, and soreness when he does yard work, 
heavy lifting, wood cutting, or is in dampness.  He has also 
reported that he sometimes has morning stiffness in the lower 
extremity joints with lasts for 30 to 45 minutes and that, if 
he tries to do mechanic work, his wrists and hands swell.  At 
the February 1996 VA general medical examination, he reported 
that he had had joint symptoms with swelling of the wrists, 
knees, and feet "at times."  In October 1996, he stated 
that these symptoms occurred approximately once a month and 
lasted from one to three days and then resolved completely.  
He has also reported that these symptoms may occur at any 
time with use and that they occurred about every two weeks to 
two months.  

Diagnostic Code 5002 provides that incapacitating 
exacerbations of rheumatoid arthritis which occur three or 
more times a year warrants a 40 percent evaluation and 
severely incapacitating exacerbations of rheumatoid arthritis 
occurring four or more times a year or a lesser number over 
prolonged periods warrants a 60 percent rating under 
Diagnostic Code 5002.  However, the record does not include a 
"well-established diagnosis" of rheumatoid arthritis, in 
fact, all laboratory tests for rheumatoid factor and sed rate 
were negative.  Additionally, the April 1999 VA examiner 
stated that the diagnosis of rheumatoid arthritis was not 
warranted because of the long-standing intermittency without 
any serious deformities.  There is also no objective evidence 
of the veteran's reported exacerbations, much less evidence 
of incapacitating or severely incapacitating exacerbations.  
Essentially, there is no medical evidence that the veteran's 
joint problems or possible palindromic rheumatism is 
productive of definite or severe impairment of health which 
is more than 20 percent disabling.  

Although the veteran has complained of exacerbations of his 
joint symptoms which occur quite regularly, the record does 
not include a "well-established" diagnosis of rheumatoid 
arthritis; evidence of symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings; weight loss and anemia productive of 
severe impairment of health; incapacitating or severely 
incapacitating exacerbations occurring three, four, or more 
times a year or a lesser number over prolonged periods; or 
totally incapacitating constitutional manifestations 
associated with active joint involvement.  Therefore, the 
Board finds that an evaluation in excess of 20 percent for 
the veteran's multiple joint disorder/possible palindromic 
rheumatism is not warranted.

38 C.F.R. § 4.71a, Diagnostic Code 5002 also provides that 
chronic residuals such as limitation of motion or ankylosis 
should be rated under the appropriate Diagnostic Codes for 
the specific joints involved.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined not added under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis, 
instead, the higher evaluation will be assigned.  

The current medical evidence shows essentially normal range 
of motion of all major joints of the upper and lower 
extremities other than the wrists.  The February 1996 VA 
examiner reported that bilateral knee range of motion was 
from 0 to 120.  Plate II of 38 C.F.R. § 4.71 states that 
normal knee range of motion is from 0 to 140 degrees.  
However, the February 1996 examiner did not state that there 
was limitation of motion of either knee and the record 
includes no other evidence of limitation of motion of either 
knee.  The November 1998 VA general medical examiner stated 
that there was normal range of motion of the major joints of 
the upper and lower extremities.  April 1999 VA examination 
of all joints other than the wrists showed full, free, normal 
range of motion without pain, erythema, effusion, crepitus, 
or soft tissue thickening.  However, range of motion of the 
left wrist was extension to 60 degrees, flexion to 75 
degrees, and normal radial and ulnar motion.  The examiner 
stated that the range of motion of the left wrist was near 
within the range of normal.  There was no tenderness over the 
left wrist, no soft tissue swelling, no heat, and no 
erythema.  The examiner stated that there were no constant, 
ongoing functional abnormalities other than that of the right 
wrist which was addressed above.

The only evidence of decreased range of motion of the knees 
was in February 1996 and this limitation of motion would not 
warrant a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (1998).  Additionally, several 
more recent examination findings show normal range of motion 
of all lower extremity joints, including the knees.  
Therefore, the Board finds that an evaluation for chronic 
residuals consisting of limitation of motion of either knee 
is not warranted under Diagnostic Code 5002.  

The April 1999 VA examiner also reported that left wrist 
extended to 60 degrees, flexed to 75 degrees, and had normal 
radial and ulnar motion.  38 C.F.R. § 4.71, Plate I shows 
that normal range of motion of the wrist is from 70 degrees 
of dorsiflexion (extension) to 80 degrees of palmar flexion.  
The examiner stated that the range of motion of the left 
wrists was near within the range of normal and that there was 
no left wrist tenderness, soft tissue swelling, heat, or 
erythema.  The record includes no findings of limitation of 
motion of the left wrist that would warrant a compensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(1998).  However, even if a 10 percent rating is assigned for 
limitation of motion of the left wrist under Diagnostic Code 
5002, the ratings for active rheumatoid arthritis cannot be 
combined with the residual ratings for limitation of motion 
or ankylosis and the higher evaluation is assigned.  As the 
active process is currently rated as 20 percent disabling, 
the 10 percent for left wrist limited motion does not provide 
the basis for a higher evaluation absent additional ratings 
for chronic residuals. 

Although the veteran was treated for acute left shoulder 
bursitis in December 1995 and fairly swollen left olecranon 
bursal sac in October 1996, these appears to have resolved as 
the record includes no further findings or diagnoses 
regarding these disorders and subsequent examinations show 
normal upper extremities other than the wrists.  As such, 
ratings for chronic residuals consisting of left shoulder 
bursitis and swollen left olecranon bursal sac are not 
warranted.  Right wrist limitation of motion has been 
evaluated above and should not be considered when rating the 
veteran's multiple joint disorder/possible palindromic 
rheumatism.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The only other evidence of chronic 
residuals such as limitation of motion or ankylosis consists 
of minimal cock-up toe deformity and minimal proximal 
interphalangeal joint flexion deformity of the right little 
finger.  It is unclear that either of these is related to the 
possible palindromic rheumatism and, as noted above, there is 
no evidence that either of these disorders causes current 
disability.  As such, no evaluation is warranted for the 
minimal cock-up toe deformity and minimal proximal 
interphalangeal joint flexion deformity of the right little 
finger. 

The representative asserted that functional loss due to pain 
must be considered pursuant to DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However the November 1998 and April 1999 VA 
examiners reported that examination of all joints showed 
full, free, normal range of motion without pain, erythema, 
effusion, crepitus, or soft tissue thickening.  As noted 
above, an evaluation in excess of 10 percent is not warranted 
for wrist limitation of motion absent ankylosis which is not 
present.  Therefore, the left wrist limitation of motion 
warrants no more than a 10 percent rating and he is already 
receiving 20 percent for the active process of possible 
palindromic rheumatism under 38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  As such, an increased evaluation pursuant to 
38 C.F.R. §§ 4.40, 4.45 and DeLuca is not warranted.  See 
Johnston.  Also, the April 1999 VA examiner commented that 
range of motion of the left wrists was near within the range 
of normal and that there was no tenderness over the left 
wrist, no soft tissue swelling, no heat, and no erythema.  
There is no current limitation of motion of any extremity 
other than the wrists.  

Based on the aforementioned, the Board finds that a 20 
percent evaluation and no higher is warranted for the 
veteran's multiple joint disorder/possible palindromic 
rheumatism. 

The record also includes findings of osteoarthritis.  The 
veteran reported a history of an ankle fracture and that he 
thought that this was his right ankle.  The record includes 
an inservice diagnosis of arthritis of the left ankle; there 
were no relevant findings at discharge.  The April 1999 VA 
examiner reported that ankle X-rays were normal with the 
exception of the calcification of the left tibiofibular 
interosseous ligament which was of no significance and 
possibly could be related to his history of old trauma.  The 
April 1999 VA examiner also reported that X-rays of the 
fingers, metacarpophalangeal joints, proximal interphalangeal 
joints, and distal interphalangeal joints were negative.  X-
rays of the feet were normal except for minimal, tiny spurs 
at the insertion of the Achilles tendon and plantar fascial 
insertions.  The Board notes that this has not been diagnosed 
as arthritis and that the record shows no current foot 
disability whatsoever.  

February 1996 left wrist and bilateral knee X-rays were 
negative.  A September 1996 private report of X-rays of the 
knees and wrists included the impressions of mild 
osteoarthritic changes of the knees and mild osteoarthritic 
disease of the radiocarpal and intercarpal joints.  However, 
the knee X-ray report also states that the joint space of the 
knees was maintained, bone density was normal, there was no 
evidence of focal active bony abnormality, and discrete 
osteophytes were noted at the intercondylar eminence of the 
tibia.  Additionally, the April 1999 VA examiner reported 
that X-rays of the knees were negative except for small 
calcified loose bodies or fabella of no clinical 
significance.  The April 1999 VA examination report including 
the reported wrist X-ray findings, do not include any 
evidence or findings of left wrist arthritis.  

Based on the aforementioned, the Board finds that separate 
evaluations are not warranted for osteoarthritis of any joint 
(other than the right wrist as noted above) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Hypertension

Under the criteria in effect prior to January 12, 1998, a 10 
percent evaluation is warranted for hypertensive vascular 
disease (essential arterial hypertension) when diastolic 
pressure is predominantly 100 or more.  When continuous 
medication is shown to be necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  A 20 percent rating is warranted when 
diastolic pressure is predominantly 110 or more with definite 
symptoms and a 40 percent evaluation requires diastolic 
pressure predominantly 120 or more with moderately severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Hypertensive heart disease warrants a 30 percent rating when 
there is hypertensive heart disease with definite enlargement 
of the heart, sustained diastolic hypertension of 100 or 
more, and moderate dyspnea on exertion.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1997).

The cardiovascular rating criteria effective January 12, 
1998, provide 10 percent rating for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
with diastolic pressure predominantly 100 or more; systolic 
pressure predominantly 160 or more; or with a history of 
diastolic pressure predominantly 100 or more which requires 
continuous medication for control.  Diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more warrants a 20 percent rating.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  A 40 percent 
evaluation requires diastolic pressure predominantly 120 or 
more.  Id.  The new criteria also provide a 10 percent 
evaluation for hypertensive heart disease with workload of 
greater than 7 METs but not greater than 10 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication is required.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1998).  A 30 percent evaluation 
requires workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Id.  

The Board finds that the veteran's hypertension warrants no 
more than a 10 percent evaluation.  The veteran is not 
currently taking medication for his hypertension and the 
November 1998 VA examiner diagnosed mild hypertension.  The 
evidence includes no evidence of systolic pressure of 200 or 
more.  A review of the evidences reveals one diastolic blood 
pressure reading in excess of 110 and this was 115.  This was 
recorded when he reported to an emergency room for treatment 
of injuries sustained in a fight.  There is no other evidence 
of diastolic pressure of 110 or more.  Therefore, an 
evaluation in excess of 10 percent is not warranted under 
38 C.F.R. § 4.104, Diagnostic Code 7101 as in effect before 
and after January 12, 1998.  

There is no evidence of hypertensive heart disease with 
definite enlargement of the heart and moderate dyspnea on 
exertion.  There is also no evidence of workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope.  In fact there is no 
evidence of dyspnea, fatigue, angina, dizziness, or syncope 
at all.  Finally, there is no evidence of cardiac hypertrophy 
or dilation on electrocardiogram, echocardiogram, or X-ray.  
Therefore, an evaluation in excess of 10 percent is not 
warranted under 38 C.F.R. § 4.104, Diagnostic Code 7007 as in 
effect before and after January 12, 1998.

Varicose Veins

With respect to cardiovascular disorders, the regulations 
were amended in January 1998.  Under the criteria in effect 
prior to January 12, 1998, mild varicose veins with 
varicosities of superficial veins below the knees with no 
symptoms warrants a zero percent evaluation.  Moderate 
varicose veins with varicosities of superficial veins below 
the knees with symptoms of pain or cramping on exertion, 
bilateral or unilateral, warrants a 10 percent evaluation.  
Moderately severe varicose veins involving superficial veins 
above and below the knee with varicosities of the long 
saphenous, ranging in size form one to two centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; no involvement of the deep 
circulation, warrants 50 percent when bilateral and 40 
percent when unilateral.  38 C.F.R. § 4.104, Diagnostic Code 
7120.  A note to Diagnostic Code 7120 provides that severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms will be rated as 
moderately severe.  

The criteria in effect since January 12, 1998, provide a zero 
percent evaluation for asymptomatic palpable or visible 
varicose veins.  A 10 percent rating requires varicose veins 
with intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  
Persistent edema, incompletely relieved by elevation of 
extremity with or without beginning stasis pigmentation or 
eczema warrants a 20 percent evaluation.  A 40 percent rating 
is warranted for varicose veins with persistent edema and 
stasis pigmentation or eczema with or without intermittent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

Upon a review of the schedular criteria and clinical data, 
the Board finds that an evaluation of zero percent for 
varicose veins is appropriate under the diagnostic criteria 
in effect both prior to and as of January 12, 1998.  The 
veteran's varicose veins are below the knees, there is no 
evidence of any symptoms associated with the varicose veins, 
and there is no evidence of varicosities, edema, ulceration, 
scarring, discoloration, stasis pigmentation, eczema, or 
involvement of the deep circulation.  Examiners have 
described the varicose veins as mild or minor.  The November 
1998 general medical examiner reported that there were 
swollen, tortuous varicose veins of the distal extremities, 
bilaterally.  However, the veteran reported that the varicose 
veins just pop out, that he had no problems with them, and 
that they were just there.  Therefore, as the criteria for a 
higher 10 percent evaluation have not been met, the veteran's 
bilateral below the knee varicose veins warrant no more than 
the zero percent rating.  


II.  Pension

As noted above, the Board has found that the veteran's 
current disabilities include: dysthymic disorder which is 30 
percent disabling, possible palindromic rheumatism of 
multiple joints which is 20 percent disabling, a right wrist 
disorder which is 10 percent disabling, hypertension which is 
10 percent disabling, and varicose veins which are zero 
percent disabling.  This results in a 60 percent combined 
rating.  See 38 C.F.R. § 4.25, Table I (1998).  Therefore, he 
does not have only one disability that is rated at 60 percent 
or more.  Additionally, not one of his disabilities is rated 
as 40 percent disabling or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Therefore, the schedular criteria as provided by 
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 4.16, 4.17 have not 
been met.  

The veteran's claim for pension must also be considered on an 
extraschedular basis under a subjective standard.  38 C.F.R. 
§ 3.321 provides that consideration will be given to the 
veteran's age, education, and work experience in determining 
whether the veteran is unable to obtain or maintain some form 
of substantially gainful employment.  The sole fact that the 
appellant is unemployed or that he has difficulty obtaining 
employment is not enough; the question is whether the 
appellant is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332.  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore v. Derwinski, 
1 Vet. App. 356. 358 (1991).

The veteran was born in May 1943.  In his November 1995 
claim, he reported that he had completed high school.  
However, at a November 1998 VA examination for mental 
illness, he reported that he received F's in high school and 
that he was kicked out of the 10th grade for truancy.  The 
veteran's sister has asserted that she does not think that he 
completed grade school.  He has reported that his last 
regular employment was as a mechanic for U-Haul Corporation 
and that this job ended when the company bought all new 
trucks and a mechanic was not needed.  He has not stated that 
he lost this job due to disability.  

The evidence does not show that the veteran's disabilities 
render him incapable of substantially gainful employment.  
There is no medical evidence or opinion indicating that he is 
permanently precluded from working.  The veteran asserts that 
his joint pain, swelling, redness, and stiffness migrates and 
affects the shoulders, elbows, wrists, hands, knees, ankles, 
and feet.  He has also contended that his joint pain 
sometimes renders him unable to lift or grasp items; that his 
symptoms sometimes worsen when he does yard work, heavy 
lifting, wood cutting, or is in dampness; and that, if he 
tries to do mechanic work, his wrists and hands swell.  At 
various times, he has reported that these joint symptoms 
occur "sometimes," approximately once a month lasting from 
one to three days and then resolving completely, at any time 
with use, and about every two weeks to two months.  His 
sister has also asserted that the veteran's joint problems 
prevent him from using tools needed in his trade of "heavy 
duty mechanic."  However, there is no competent evidence of 
record to support a finding that he is incapable of 
performing work due to any joint problems.  See Espiritu.  In 
fact the veteran reported at a November 1998 VA examination 
that he earned income from "odd jobs" including shoveling 
snow and mowing lawns.  Although the ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment, the Board notes that his 
joint problems apparently do not prevent strenuous activities 
such as snow shoveling or lawn mowing.  

The veteran's varicose veins are asymptomatic.  There is no 
evidence that, and the veteran has not asserted that, his 
varicose veins or hypertension interferes with his ability to 
work.  The November 1998 VA mental disorder examiner stated 
that his depression was rather mild, that the majority of his 
difficulty appeared to be due to alcohol consumption, and 
that it was expected that, if he stopped drinking, he could 
be gainfully employed.  As noted above, compensation cannot 
be paid for disability which is the result of the abuse of 
alcohol.  38 U.S.C.A. §§ 105, 1521; 38 C.F.R. §§ 3.1(n), 
3.301(c); Barela; VAOPGCPREC 11-96 (November 1996); 
VAOPGCPREC 2-97 (Jan. 16, 1997); VAOPGCPREC 2-98 (Feb 10, 
1998).  

The representative has asserted that the VA examiner of the 
joints did not render an opinion regarding the effect that 
the musculoskeletal disorders had on the veteran's ability to 
work as instructed in the Board's May 1998 remand.  However, 
the Board notes that this April 1999 examiner stated that he 
did not observe the intermittent arthritis syndrome noted by 
other examiners and that there were no constant, ongoing 
functional abnormalities with the exception of the lack of 
full right wrist extension and right wrist X-ray abnormality 
consisting of a little osteoarthritis deformity or loss of 
cartilage at the right lunatocapitate joint.  The Board finds 
that these findings are sufficient and that additional remand 
is not warranted. 

There is no competent medical evidence whatsoever which 
indicates that the veteran has significant industrial 
incapacity.  After reviewing the veteran's disability 
picture, age, education, and occupational history, the Board 
is not persuaded that he is permanently and totally disabled.  
As noted above, the veteran's work history involves work as a 
mechanic and he has reported that he currently performs odd 
jobs such as shoveling snow and mowing lawns.  The evidence 
of record does not indicate that the veteran's disabilities 
preclude him from obtaining or sustaining substantially 
gainful employment as a mechanic or in more sedentary 
positions.  Based on the aforementioned, the Board concludes 
that the veteran's disabilities, alone or combined, are not 
so incapacitating as to preclude him from obtaining or 
sustaining substantially gainful employment.  Therefore, 
entitlement to pension benefits is not warranted.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 3.342, 4.15, 4.16, 4.17.


ORDER

Entitlement to nonservice-connected disability pension 
benefits, to include on an extra-schedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(2), is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

